



Exhibit 10.2
EMPLOYMENT AGREEMENT
THIS AGREEMENT (the “Agreement”) is made the 2nd day of April, 2018, by and
between Owen D. Thomas (the “Executive”) and Boston Properties, Inc., a Delaware
corporation, with its principal executive office located at 800 Boylston Street,
Boston, Massachusetts 02199 (together with its subsidiaries, the “Company”).
WITNESSETH THAT:
WHEREAS, Executive has been employed by the Company as its Chief Executive
Officer and has served the Company as a member of the Company’s Board of
Directors (the “Board of Directors”) pursuant to an Employment Agreement dated
March 10, 2013 (the “2013 Agreement”) in which capacities he has provided
services to the Company and Boston Properties Limited Partnership (“BPLP”), of
which the Company is General Partner and owner of the majority economic
interest; and
WHEREAS, the Company and Executive desire to continue the Executive’s employment
as Chief Executive Officer and his service as a member of the Board of Directors
based on the terms set forth in this Agreement;
NOW, THEREFORE, in consideration of the mutual covenants and premises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:
1.Term. The term of Executive’s employment with the Company pursuant to this
Agreement shall commence on April 2, 2018 (the “Effective Date”) and shall
continue until and June 30, 2023 unless earlier terminated as provided herein.
As used herein, the “Term” shall mean the period of Executive’s employment
pursuant to this Agreement and shall end upon any termination of Executive’s
employment with the Company as provided herein. Notwithstanding the foregoing,
in the event a Change in Control (as defined in Paragraph 9(d)) occurs during
the Term, the Term shall be extended until twenty-four (24) months after the
Change in Control.


2.Employment; Duties; Location.
(a)During the Term, Executive shall continue to be employed by the Company as
its Chief Executive Officer and shall continue to serve as a member of the Board
of Directors under the same terms as the other Directors, with no additional
compensation. While Executive remains Chief Executive Officer of the Company, he
will be nominated for re-election to the Board of Directors each year. Executive
agrees he will resign from the Board of Directors upon his termination of
employment from the Company at the request of the Board. Executive’s duties and
authority shall be commensurate with his title and position with the Company,
and shall include the performance of services in respect of BPLP. Executive
shall report directly to the Board of Directors. Executive shall be principally
located at the Company’s New York office.
(b)Executive agrees to his employment as described in this Paragraph 2 and
agrees to continue to devote substantially all of his working time and efforts
to the performance of his duties hereunder, except as otherwise approved by the
Board of Directors or as specifically otherwise provided in this Agreement.
Executive shall be permitted to continue such outside positions as set forth in
Exhibit A. Executive may also engage in religious, charitable or





--------------------------------------------------------------------------------





other community activities as long as such activities do not materially
interfere with Executive’s performance of his duties to the Company under this
Agreement. Other than as set forth in Exhibit A, Executive may not serve on
other boards of directors of for-profit companies without the consent of the
Board of Directors. Notwithstanding the foregoing, nothing herein shall be
interpreted to preclude Executive from (i) engaging in Minority Interest Passive
Investments (as defined below), including Minority Interest Passive Investments
in, or relating to the ownership, development, operation, management, or leasing
of, commercial real estate properties or (ii)  participating as an officer or
director of, or advisor to, any organization that is not engaged in the
acquisition, development, construction, operation, management, or leasing of any
commercial real estate property; provided that such activities and related
duties and pursuits do not materially restrict Executive’s ability to fulfill
his obligations as an officer and employee of the Company as set forth herein.
Engaging in a “Minority Interest Passive Investment” means acquiring, holding,
and exercising the voting rights associated with an investment made through
(i) the purchase of securities (including partnership interests) that represent
a non‑controlling, minority interest in an entity or (ii) the lending of money,
in either case with the purpose or intent of obtaining a return on such
investment but without management by Executive of the property or business to
which such investment directly or indirectly relates and without any business or
strategic consultation by Executive with such entity.
3.Compensation.
(a)Base Salary. The Company shall pay Executive during the Term an annual salary
of $875,000 (the “Base Salary”), payable in accordance with the Company’s normal
business practices for senior executives (including tax withholding), but in no
event less frequently than monthly. Executive’s Base Salary shall be reviewed at
least annually by the Compensation Committee of the Board of Directors (the
“Compensation Committee”) and may be increased in its discretion but, once
increased, may not be decreased (with any such increased Base Salary being
considered thereafter the Base Salary for all purposes of this Agreement).
(b)Bonus. Executive’s annual target bonus shall be 250 percent of his Base
Salary. On each annual compensation determination date established by the
Company during the Term in respect of the Company’s senior executive team, the
Company shall review the performance of the Company and of Executive during the
prior year, and the Company may provide Executive with additional compensation
as a bonus if the Compensation Committee, in its discretion and with
consideration of the target bonus described above, determines that Executive’s
contribution to the Company warrants such additional payment and the Company’s
anticipated financial performance for the present period permits such payment.
Such bonus for any calendar year shall be paid in cash no later than March 15 of
the following calendar year.
(c)Equity Compensation. For each calendar year during the Term, Executive will
be eligible to participate in the Company’s long-term incentive program, with
the size of equity grants to be determined at the discretion of the Compensation
Committee based on Company and individual performance and competitive peer group
information. Long term incentive may be provided in the form of stock options,
restricted stock, restricted stock units and/or Long Term Incentive Units in
accordance with the terms of the Boston Properties, Inc. 2012 Stock Option and
Incentive Plan or any successor stock incentive plan adopted by the Company from
time to time (the “Stock Plan”). Such awards will be pro-rated for any partial
year of employment. Such awards will be subject to either time-based and/or
performance-based





--------------------------------------------------------------------------------





vesting as determined by the Compensation Committee. The terms and conditions of
equity grants to Executive in respect of any calendar year, including vesting,
and types of awards, shall be no less favorable than the terms and conditions of
equity grants provided to other executives of the Company, generally, in respect
of such calendar year.
4.Benefits. During the Term, Executive shall be entitled to receive the
following benefits:
(a)Medical/Dental Insurance. Executive shall be entitled to participate in any
and all health plans, including all medical and dental insurance plans, as in
effect from time to time for senior executives of the Company. Such
participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company, and (iii) the
discretion of the Board of Directors, the Compensation Committee or any
administrative or other committee provided for in, or contemplated by, such
plan; provided that the terms and conditions of Executive’s participation in
such plans shall be no less favorable to Executive in any manner than such terms
and conditions applicable to other senior executives of the Company. Nothing
contained in this Agreement shall be construed to create any obligation on the
part of the Company to establish any such plan or to maintain the effectiveness
of any such plan which may be in effect from time to time.
(b)Life Insurance; Disability Insurance. The Company shall provide Executive
with such life and/or disability insurance as the Company may from time to time
make available to senior executives of the Company, with the level of benefits
applicable to Executive commensurate with Executive’s compensation as compared
to that of other senior executives.
(c)Expenses. The Company shall promptly reimburse Executive for all reasonable
business expenses incurred by Executive in accordance with the practices of the
Company for senior executives of the Company, as in effect from time to time.
(d)Vacation. Executive shall receive paid vacation annually in accordance with
terms determined for such Executive by the Company, but in no event shall
Executive receive less than four weeks of paid vacation per year.
(e)Deferred Compensation. Executive shall be entitled to participate in any
deferred compensation plan or arrangement that the Company may have in place for
its senior executives, directors and/or officers.
(f)Automobile. The Company shall provide Executive with the use of a
Company-owned or leased automobile.
(g)Other Benefits. The Company shall provide to Executive such other benefits,
including the right to participate in such retirement or pension plans, as are
made generally available to senior executives of the Company from time to time.
Such participation shall be subject to (i) the terms of the applicable plan
documents, (ii) generally applicable policies of the Company, and (iii) the
discretion of the Board of Directors, the Compensation Committee or any
administrative or other committee provided for in, or contemplated by, such
plan; provided that the terms and conditions of Executive’s participation in
such plans shall be no less favorable to Executive in any manner than such terms
and conditions applicable to other senior executives of the Company.
(h)Taxation of Payments and Benefits. The Company shall undertake to make
deductions, withholdings and tax reports with respect to payments and benefits
under this





--------------------------------------------------------------------------------





Agreement to the extent that it reasonably and in good faith believes that it is
required to make such deductions, withholdings and tax reports. Payments under
this Agreement shall be in amounts net of any such deductions or withholdings.
Nothing in this Agreement shall be construed to require the Company to make any
payments to compensate Executive for any adverse tax effect associated with any
payments or benefits or for any deduction or withholding from any payment or
benefit.
5.Indemnification. To the full extent permitted by law and subject to the
Company’s Certificate of Incorporation and Bylaws, and under terms and
conditions no less favorable to Executive in any regard than to any other
officer or director of the Company, the Company shall indemnify Executive with
respect to any actions commenced against Executive in his capacity as a director
or officer or former director or officer of the Company, or any affiliate
thereof for which he may serve in such capacity, and the Company shall advance
on a timely basis any expenses incurred in defending such actions. The
obligation to indemnify hereunder shall survive the termination of this
Agreement indefinitely. The Company agrees to maintain directors’ and officers’
liability insurance with respect to Executive. Executive shall be designated as
a “covered person” under the Company’s directors’ and officers’ liability
insurance coverage and shall be covered to the same extent as other directors
and executive officers, including following the termination of Executive’s
employment for the maximum statute of limitations period which could apply to
any claim against Executive which otherwise would be covered by such insurance.
6.Company Authority/Policies. Executive agrees to observe and comply with the
rules and regulations of the Company as adopted by its Board of Directors
respecting the performance of his duties and to carry out and perform orders,
directions and policies communicated to him from time to time by the Board of
Directors, to the extent consistent with Executive’s duties pursuant to
Paragraph 2 above. Executive also agrees to comply with the Company’s stock
ownership guidelines in effect from time to time.
7.Records/Nondisclosure/Company Policies.
(a)General. All records, financial statements and similar documents obtained,
reviewed or compiled by Executive in the course of the performance by him of
services for the Company, whether or not confidential information or trade
secrets, shall be the exclusive property of the Company. Executive shall have no
rights in such documents upon any termination of Executive’s employment.
(b)Confidential Information. Executive will not disclose to any person or entity
(except as required by applicable law, the rules of the New York Stock Exchange,
or otherwise in connection with the performance of his duties and
responsibilities hereunder), or use for his own benefit or gain, any
confidential information of the Company obtained by him incident to his
employment with the Company. Executive shall take all reasonable steps to
safeguard any confidential information and to protect such confidential
information against disclosure, misuse, loss, or theft. The term “confidential
information” includes, without limitation, financial information, business
plans, prospects, and opportunities which have been discussed or considered by
the management of the Company, but does not include any information which has
become part of the public domain by means other than Executive’s non‑observance
of his obligations hereunder. Executive understands that pursuant to the federal
Defend Trade Secrets Act of 2016, Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (a) is made (i) in confidence to a





--------------------------------------------------------------------------------





federal, state, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (b) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. For
the avoidance of doubt, nothing contained in this Agreement limits Executive’s
ability to communicate with the Securities and Exchange Commission, including to
provide documents or other information, without notice to the Company.
This Paragraph 7 shall survive the termination of this Agreement.
8.Termination/Severance.
(a)General.
(i)At Will Employment. Executive’s employment hereunder is “at will” and,
therefore, may be terminated at any time, with or without cause, at the option
of the Company or Executive, subject only to the severance obligations under
this Paragraph 8.
(ii)Notice of Termination. Except for termination as a result of Executive’s
death as specified in Subparagraph 8(b), during the Term, any termination of
Executive’s employment by the Company or any such termination by Executive shall
be communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision hereunder relied upon by the
terminating party.
(iii)Date of Termination. “Date of Termination” shall mean: (A) if Executive’s
employment is terminated by his death, the date of his death; (B) if Executive’s
employment is terminated on account of disability under Subparagraph 8(c), the
date on which Notice of Termination is given by the Company, or such later date
as is indicated in the Notice of Termination; (C) if Executive’s employment is
terminated by the Company for Cause under Subparagraph 8(d), the date on which a
Notice of Termination is given by the Company, or such later date as is
indicated in the Notice of Termination; (D) if Executive’s employment is
terminated by the Company without Cause under Subparagraph 8(e)(i), thirty (30)
days after the date on which a Notice of Termination is given by the Company, or
such later date as is indicated in the Notice of Termination, provided that the
Company may establish a Date of Termination earlier than thirty (30) days after
the Notice of Termination if, in addition to other amounts due pursuant to this
Agreement, it pays Executive the amount equal to the Base Salary and the
employer-paid portion of any employee group health plan benefits for the portion
of such thirty (30) day period that follows the Date of Termination; (E) if
Executive’s employment is terminated by Executive under Subparagraph 8(f),
thirty (30) days after the date on which a Notice of Termination is given by the
Executive, or such other date as is mutually agreed by Executive and the
Company; and (F) if Executive’s employment is terminated by Executive under
Subparagraph 8(e)(ii) for Good Reason, the date on which the Notice of
Termination is given by the Executive after the end of the thirty (30) day cure
period, or such other date as is mutually agreed by Executive and the Company.
(b)Death. If Executive dies during the Term, the Term shall terminate as of the
date of death, and the Company shall, within ninety (90) days of death, pay in a
lump sum amount to such person as Executive shall designate in a notice filed
with the Company or, if no such person is designated, to Executive’s estate,
Executive’s accrued and unpaid Base Salary to his date of death, plus his target
bonus for the calendar year of termination, prorated for the number of days
actually employed in the then current calendar year, to the extent unpaid on the





--------------------------------------------------------------------------------





Date of Termination. All unvested stock options and stock‑based grants with
time-based vesting shall vest and become exercisable by Executive’s estate or
other legal representatives or nonforfeitable, as applicable, on the Date of
Termination, and all unvested stock options and stock-based grants with
performance-based vesting shall vest and become exercisable by Executive’s
estate or other legal representatives or nonforfeitable, as applicable, to the
extent provided in the applicable award agreements, and Executive’s estate or
other legal representatives shall have such period of time to exercise the stock
options as is provided in the Stock Plan and agreements with Executive pursuant
thereto. For a period of eighteen (18) months following the Date of Termination
and subject to the continued copayment of premium amounts by Executive’s spouse
and dependents in amounts consistent with that applicable to active employees,
Executive’s spouse and dependents shall continue to participate in the Company’s
health insurance plan (medical, dental and vision) upon the same terms and
conditions in effect for other executives of the Company; provided, however,
that (i) the continuation of health benefits under this Subparagraph shall
reduce and count against the rights of Executive’s spouse and dependents under
the Consolidated Omnibus Budget Reconciliation Act of 1986, as amended
(“COBRA”), and (ii) the value of premiums paid by the Company shall be
reportable as taxable income to Executive’s spouse to the extent required by
applicable law in order for the benefits received by Executive’s spouse and
dependents to be non-taxable or to avoid imposition of penalty taxes on the
Company pursuant to the Patient Protection and Affordable Care Act. In addition
to the foregoing, any payments to which Executive’s spouse, beneficiaries, or
estate may be entitled under any employee benefit plan shall also be paid in
accordance with the terms of such plan or arrangement. Such payments, in the
aggregate, shall fully discharge the Company’s obligations hereunder.
(c)Disability. If during the Term, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full‑time basis for one hundred eighty (180) calendar days in the
aggregate in any twelve (12) month period, the Company may terminate Executive’s
employment hereunder and the Company shall, within ninety (90) days of such
termination, pay in a lump sum amount to Executive, Executive’s accrued and
unpaid Base Salary to his Date of Termination, plus his target bonus for the
calendar year of termination, prorated for the number of days actually employed
in the then current calendar year, to the extent unpaid on the Date of
Termination. During any period during the Term that Executive fails to perform
his duties hereunder as a result of incapacity due to physical or mental
illness, but prior to Executive’s termination in accordance with the preceding
sentence or otherwise under this Agreement, Executive shall continue to be
treated as an active employee for all purposes under this Agreement and any
other benefit and compensation arrangements of the Company. All unvested stock
options and stock‑based grants with time-based vesting shall vest and become
exercisable or nonforfeitable, as applicable, as of the Date of Termination, and
all unvested stock options and stock-based grants with performance-based vesting
shall become exercisable or nonforfeitable, as applicable, to the extent
provided in the applicable award agreements, and Executive shall have such
period of time to exercise the stock options as is provided in the Stock Plan
and agreements with Executive pursuant thereto. For a period of eighteen (18)
months following the Date of Termination and subject to Executive’s continued
copayment of premium amounts in amounts consistent with that applicable to
active employees, Executive, Executive’s spouse and dependents shall continue to
participate in the Company’s health insurance plan (medical, dental and vision)
upon the same terms and conditions in effect for other executives of the
Company; provided, however, that (i) the continuation of health benefits under
this Subparagraph shall reduce and count against the rights of Executive,
Executive’s spouse and





--------------------------------------------------------------------------------





dependents under COBRA, and (ii) the value of premiums paid by the Company shall
be reported as taxable income to Executive to the extent required by applicable
law in order for the benefits received by Executive, Executive’s spouse and
dependents to be non-taxable or to avoid imposition of penalty taxes on the
Company pursuant to the Patient Protection and Affordable Care Act. Such payment
will be made within sixty (60) days of Executive’s termination of employment. In
addition to the foregoing, any payments to which Executive may be entitled under
any employee benefit plan shall also be paid in accordance with the terms of
such plan or arrangement. Such payments, in the aggregate, shall fully discharge
the Company’s obligations hereunder.
(d)Termination by the Company for Cause.
(i)The Company may terminate Executive’s employment hereunder for Cause. “Cause”
shall mean: (A) gross negligence or willful misconduct by Executive in
connection with the performance of his material duties hereunder; (B) a breach
by Executive of any of his material duties hereunder (for reasons other than
physical or mental illness) and the failure of Executive to cure such breach
within thirty (30) days after written notice thereof by the Company; or (C)
indictment of Executive of a felony and such indictment has a material adverse
effect on the interests or reputation of the Company. Termination for Cause may
only occur after reasonable advance written notice to Executive of the events
giving rise to the potential termination for “Cause,” at a meeting of the Board
of Directors called for this purpose and at which Executive has the opportunity
to be represented by counsel, at which at least two-thirds of the non-employee
members of the Board of Directors vote to terminate employment for “Cause.”
(ii)If during the Term, Executive’s employment is terminated by the Company for
Cause, then the Company shall, through the Date of Termination, pay Executive
his accrued and unpaid Base Salary. Thereafter, the Company shall have no
further obligations to Executive except as otherwise provided hereunder;
provided that any such termination shall not adversely affect or alter
Executive’s rights under any employee benefit plan of the Company in which
Executive, at the Date of Termination, has a vested interest. Notwithstanding
the foregoing and in addition to whatever other rights or remedies the Company
may have at law or in equity, all vested and unvested stock options, and all
unvested other stock‑based grants, held by Executive as of the Date of
Termination, shall immediately expire on the Date of Termination if Executive’s
employment is terminated by the Company for Cause.
(e)Termination by the Company without Cause or by Executive for Good Reason.
(i)The Company may terminate Executive’s employment hereunder without Cause if
such termination is approved by the Board of Directors. Any termination by the
Company of Executive’s employment hereunder which does not (A) constitute a
termination for Cause under Subparagraph (d)(i), (B) result from the death or
disability of Executive under Subparagraph (b) or (c), or (C) result from the
expiration of the Term on June 30, 2023 shall be deemed a termination without
Cause.
(ii)Executive may terminate his employment hereunder for Good Reason. “Good
Reason” shall mean the occurrence of any of the following without Executive’s
written consent: (A) a material adverse change, in the nature or scope of
Executive’s responsibilities, authorities, powers, functions, or duties under
this Agreement (which for the avoidance of doubt shall be deemed to occur in the
event that the Company ceases to be a standalone public company, whether through
becoming a subsidiary of a publicly held company





--------------------------------------------------------------------------------





or becoming a privately held company); (B) a breach by the Company of any of its
material obligations hereunder; or (C) a material change in the geographic
location at which Executive must perform his services. To constitute a Good
Reason termination, Executive (1) must provide written notice to the Company
within ninety (90) days of Executive’s initial actual knowledge of the existence
of the event constituting Good Reason, (2) may not terminate his employment
pursuant to this Subparagraph unless the Company fails to remedy the event
constituting Good Reason within thirty (30) days after such notice has been
deemed given pursuant to this Agreement (the “Cure Period”), and (3) Executive
must terminate employment with the Company no later than thirty (30) days after
the end of the Cure Period, and only if the Company has failed to remedy the
event constituting Good Reason within the Cure Period.
(iii)If during the Term and prior to a Change in Control Executive’s employment
is terminated by the Company without Cause or if Executive terminates his
employment for Good Reason in accordance with this Subparagraph (e), then the
Company shall, through the Date of Termination, pay Executive his accrued and
unpaid Base Salary and his target bonus for the calendar year of termination,
prorated for the number of days actually employed in the then current calendar
year, to the extent unpaid on the Date of Termination. In addition, subject to
signing by Executive of a general release of claims in a form attached hereto as
Exhibit B (the “Release”) and the Release becoming irrevocable, all within
thirty (30) days after the Date of Termination, Executive shall be entitled to
the following:
(A)Salary continuation in an amount (the “Severance Amount”) equal to two (2)
times the sum of (x) his annual Base Salary under Subparagraph 3(a) and (y) the
amount of his cash bonus, if any, received in respect of the immediately
preceding calendar year under Subparagraph 3(b) (or, if greater, Executive’s
target bonus for such immediately preceding calendar year). The Severance Amount
shall be paid in equal installments in accordance with the Company’s then
payroll practice over a twenty-four (24) month period beginning with the first
payroll date that occurs at least thirty (30) days after the Date of
Termination. Solely for purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the Code”), each installment payment is considered a separate
payment;
(B)For a period of twenty-four (24) months following the Date of Termination or
until Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees,
Executive, Executive’s spouse and dependents shall continue to participate in
the Company’s health insurance plan (medical, dental and vision) upon the same
terms and conditions in effect for other executives of the Company; provided,
however, that (x) the continuation of health benefits under this Subparagraph
shall reduce and count against the rights of Executive, Executive’s spouse and
dependents under COBRA, and (y) the value of premiums paid by the Company shall
be reported as taxable income to Executive to the extent required by applicable
law in order for the benefits received by Executive’s spouse and dependents to
be non-taxable or to avoid imposition of penalty taxes on the Company pursuant
to the Patient Protection and Affordable Care Act; and
(C)All stock options and other stock-based awards with time-based vesting in
which Executive would have vested if he had remained employed for a period of
twenty-four (24) months commencing on the Date of Termination shall vest and
become exercisable or nonforfeitable, as applicable, as of the Date of
Termination, and all stock options and other stock-based awards with
performance-based vesting held by Executive shall become





--------------------------------------------------------------------------------





exercisable or nonforfeitable to the extent provided in the applicable award
agreements. To avoid termination or forfeiture of any unvested stock option or
stock-based award during the consideration of the Release, any termination or
forfeiture of any unvested portion of any stock option or stock-based award that
is eligible for acceleration of vesting pursuant to this Subparagraph that
otherwise would have occurred on or within thirty (30) days after the Date of
Termination will be delayed until the 30th day after the Date of Termination
(but in no event later than the expiration date thereof) and will only occur to
the extent such portion of such award does not vest pursuant to this section.
(f)Voluntary Termination by Executive. Executive may terminate his employment
hereunder for any reason, including, but not limited to, Good Reason in
accordance with Subparagraph (e)(ii). If Executive’s employment is terminated by
Executive other than for Good Reason, then the Company shall, through the Date
of Termination, pay Executive his accrued and unpaid Base Salary. Thereafter,
the Company shall have no further obligations to Executive except as otherwise
expressly provided hereunder; provided any such termination shall not adversely
affect or alter Executive’s rights under any employee benefit plan of the
Company in which Executive, at the Date of Termination, has a vested interest.
The vesting and exercise of any stock options and the forfeitability of any
stock‑based grants held by Executive shall be governed by the terms of the Stock
Plan and the related agreements between Executive and the Company.
(g)Attainment of Age 62 with 10 or More Years of Service. Notwithstanding any
terms of the Stock Plan or any related agreement to the contrary, award
agreements between the Company and Executive that are entered into after the
Effective Date and govern the terms of stock option, other stock-based, or
incentive equity awards (“Incentive Equity Awards”) shall either provide or be
deemed to provide that if Executive is employed by the Company when he attains
age 62 and has completed at least ten (10) years of employment with the Company
(at which time, for the avoidance of doubt, Executive shall have satisfied all
requirements necessary for retirement treatment, and/or be deemed to satisfy any
greater age and service requirement necessary for retirement treatment, under
any equity-based awards):
(i)regardless of whether Executive remains employed by the Company, the full
number of LTIP units (and/or the full number of shares of common stock or other
equity-based awards, if applicable) the Executive earns (if any) under any
Incentive Equity Awards with performance-based vesting (e.g., a Multi-Year
Long-Term Incentive Program award) (“Performance Awards”) shall be determined in
the same manner and at the same time as it otherwise would have been the case if
Executive had remained employed by the Company through the full vesting period
for the applicable Performance Award, including without limitation with respect
to performance hurdles and lapse of restrictions on transfer, without any
proration of the award due to service time, and with any service-based vesting
requirements deemed satisfied over the relevant service-vesting schedule. The
benefits of the immediately preceding sentence are referred to below as
“Performance Award Enhancements.”  The period for which the covenants set forth
in Paragraph 10 are applicable shall be extended as set forth in Paragraph 10;
provided that Executive may waive the Performance Award Enhancements with
respect to one or more Performance Awards and thereby affect the length of the
period for which such covenants are applicable, as provided in Paragraph 10.  To
be effective, such waiver must be effected by written notice given before the
date of the commencement of any activities otherwise prohibited by Paragraph 10;
and





--------------------------------------------------------------------------------





(ii)Incentive Equity Awards with time-based vesting shall vest in full (without
proration) and become exercisable or nonforfeitable, as applicable.  For the
avoidance of doubt, (x) such vesting shall not be construed to affect
restrictions on transfer (if any) provided in the applicable award agreement and
the (y) vesting of any Performance Award covered by Performance Award
Enhancements shall be governed by Subparagraph 8(g)(i) above and not by this
Subparagraph 8(g)(ii).
(h)Expiration of the Term. For the avoidance of doubt, the expiration of the
Term of this Agreement on June 30, 2023 will not constitute or result in a
termination of employment by the Company without Cause, and Executive
acknowledges that the severance provisions of Paragraphs 8 (other than
Subparagraph 8(g)) and 9 shall not apply.
(i)No Mitigation. Without regard to the reason for the termination of
Executive’s employment hereunder, Executive shall be under no obligation to
mitigate damages with respect to such termination under any circumstances and in
the event Executive is employed or receives income from any other source, there
shall be no offset against the amounts due from the Company hereunder.
9.Change in Control Payment. The provisions of this Paragraph 9 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. These provisions are intended to assure and encourage in
advance Executive’s continued attention and dedication to his assigned duties
and his objectivity during the pendency and after the occurrence of any such
event. These provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 8(e) regarding severance pay and benefits upon an
involuntary termination of employment, if such termination of employment occurs
during the Term upon or within twenty-four (24) months after the occurrence of
the first event constituting a Change in Control. These provisions shall
terminate and be of no further force or effect beginning twenty-four (24) months
after the occurrence of a Change in Control, at which point the provisions of
Subparagraph 8(e) shall again become effective in accordance with their terms.
For the avoidance of doubt, Executive’s Change in Control benefits shall be
governed solely by this Paragraph 9, and Executive shall not participate in any
Change in Control severance plans or programs maintained by the Company.
(a) Change in Control Benefits. During the Term, if upon or within twenty-four
(24) months after a Change in Control, Executive’s employment is terminated by
the Company without Cause or Executive terminates his employment for Good
Reason, then the Company shall, through the Date of Termination, pay Executive
his accrued and unpaid Base Salary and his target bonus for the calendar year of
termination, prorated for the number of days actually employed in the then
current calendar year, to the extent unpaid on the Date of Termination. In
addition,
(i)all stock options and other stock-based awards with time-based vesting held
by Executive shall immediately accelerate and become fully exercisable or
nonforfeitable;
(ii)all stock options and other stock-based awards with performance-based
vesting held by Executive shall become exercisable or nonforfeitable to the
extent provided in the applicable award agreements;





--------------------------------------------------------------------------------





(iii)the Company shall pay Executive a lump sum in cash in an amount equal to
three (3) times the sum of (x) his annual Base Salary under Subparagraph 3(a)
(or Executive’s Base Salary in effect immediately prior to the Change in
Control, if higher) and (y) Executive’s average annual cash bonus under
Subparagraph 3(b) received with respect to the three (3) calendar years
preceding the Change in Control, with the bonus in respect of the calendar year
immediately preceding the Change in Control being deemed the target bonus for
such year if the Change in Control occurs before the bonus in respect of such
calendar year has been paid (or, if greater than such three-year average bonus,
Executive’s target bonus under Paragraph 3(b) hereof). Such amount shall be paid
in one lump sum payment on the Date of Termination; provided, however, that if
the Change in Control does not constitute a change in the ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A of the Code, the
amount of cash severance payable under this Subparagraph equal to the Severance
Amount under Subparagraph 8(e)(iii)(A) shall be paid in equal installments in
accordance with the Company’s then payroll practice over a twenty-four (24)
month period beginning with the first payroll date that occurs thirty (30) days
after the Date of Termination, and the balance shall be paid in a lump sum
payment on the Date of Termination. Solely for purposes of Section 409A of the
Code, each installment payment is considered a separate payment;
(iv)for a period of thirty-six (36) months following the Date of Termination or
until Executive becomes covered under a group health plan of another employer,
whichever is earlier, subject to Executive’s continued copayment of premium
amounts in amounts consistent with that applicable to active employees,
Executive, Executive’s spouse and dependents shall continue to participate in
the Company’s health insurance plan (medical, dental and vision) upon the same
terms and conditions in effect for other executives of the Company; provided,
however, that (x) the continuation of health benefits under this Subparagraph
shall reduce and count against the rights of Executive, Executive’s spouse and
dependents under COBRA, and (y) the value of premiums paid by the Company shall
be reported as taxable income to Executive to the extent required by applicable
law in order for the benefits received by Executive’s spouse and dependents to
be non-taxable or to avoid imposition of penalty taxes on the Company pursuant
to the Patient Protection and Affordable Care Act; and
(v)the Company shall reimburse Executive for financial counseling, tax
preparation assistance and out-placement counseling for thirty-six (36) months
after the Date of Termination.
(b)Additional Limitation.
(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Code and the applicable
regulations thereunder (the “Payments”), would be subject to the Excise Tax, the
following provisions shall apply:
(A)If the Payments, reduced by the sum of (1) the Excise Tax and (2) the total
of the Federal, state, and local income and employment taxes payable by
Executive on the amount of the Payments which are in excess of the Threshold
Amount, are greater than or equal to the Threshold Amount, Executive shall be
entitled to the full benefits payable under this Agreement.





--------------------------------------------------------------------------------





(B)If the Threshold Amount is less than (x) the Payments, but greater than
(y) the Payments reduced by the sum of (1) the Excise Tax and (2) the total of
the Federal, state, and local income and employment taxes on the amount of the
Payments which are in excess of the Threshold Amount, then the Payments shall be
reduced (but not below zero) to the minimum extent necessary so that the sum of
all Payments shall not exceed the Threshold Amount. In such event, the Payments
shall be reduced in the following order: (1) cash payments not subject to
Section 409A of the Code; (2) cash payments subject to Section 409A of the Code
(to the extent such reduction does not result in tax penalties to Executive);
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits;
provided that in the case of all the foregoing payments all amounts or payments
that are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b)
or (c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c). To the extent any payment is to be made
over time (e.g., in installments, etc.), then the payments shall be reduced in
reverse chronological order. No reductions shall be made under this
Subclause (B) unless agreed by Executive.
(ii)For the purposes of this Subparagraph 9(b), “Threshold Amount” shall mean
three times Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00);
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
and any interest or penalties incurred by Executive with respect to such excise
tax.
(iii)The determination as to which of the alternative provisions of Subparagraph
9(b)(i) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company, which does not provide services to the
acquirer or other counter-party in the transaction to which this Paragraph 9(b)
applies (the “Accounting Firm”), which shall provide detailed supporting
calculations both to the Company and Executive within 15 business days of the
Date of Termination, if applicable, or at such earlier time as is reasonably
requested by the Company or Executive. For purposes of determining which of the
alternative provisions of Subparagraph 9(b)(i) shall apply, Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of Executive’s
residence on the Date of Termination, net of the maximum reduction in federal
income taxes which could be obtained from deduction of such state and local
taxes. In making its determinations under this Paragraph 9(b), the Accounting
Firm shall value the noncompetition obligations of Executive described in
Section 10 and take into account the maximum extent to which such value may be
used to reduce the value of the Payments which otherwise could be subject to the
Excise Tax. Subject to the last sentence of Subclause 9(b)(i)(B), any
determination by the Accounting Firm shall be binding upon the Company and
Executive.
(c)“Change in Control” shall have the same meaning as defined in the Stock Plan,
as amended from time to time.
10.Noncompetition. Because Executive’s services to the Company are special and
because Executive has access to the Company’s confidential information,
Executive covenants and agrees that during Executive’s employment with the
Company and until the Restricted Period End Date, as defined below, Executive
shall not, without the prior written consent of the Company (which shall be
authorized by approval of the Board of Directors of the Company,





--------------------------------------------------------------------------------





including the approval of a majority of the independent Directors of the
Company), directly or indirectly:
(a)engage, participate or assist in, either individually or as an owner,
partner, employee, consultant, director, officer, trustee, or agent of any
business that engages or attempts to engage in, directly or indirectly, the
acquisition, development, construction, operation, management, or leasing of any
commercial real estate property of a type which is the subject of a significant
portion of the Company’s business (measured as at least 10% of the Company’s
revenues on a trailing 12-month basis) on the Date of Termination;
(b)intentionally interfere with, disrupt or attempt to disrupt the relationship,
contractual or otherwise, between the Company or its affiliates and any tenant,
supplier, contractor, lender, employee, or governmental agency or authority; or
(c)call upon, compete for, solicit, divert, or take away, or attempt to divert
or take away any of the tenants or employees of the Company or its affiliates,
either for himself or for any other business, operation, corporation,
partnership, association, agency, or other person or entity.
The “Restricted Period End Date” shall mean the later of (i) the end date of the
one-year period immediately following the termination of Executive’s employment
with the Company for any reason or (ii) the latest date of full vesting
applicable to any Performance Award under the terms of the applicable
Performance Award for which the Performance Award Enhancements have not been
waived by Executive pursuant to Subparagraph 8(g)(i) before the commencement of
any activities otherwise prohibited by this Paragraph 10. For the avoidance of
doubt, the “latest date of full vesting applicable to any Performance Award”
means the date on which all vesting requirements have been satisfied and all
restrictions on transfer have expired under the terms of the Performance Award
without respect to the terms of Subparagraph 8(g)(i).
This Paragraph 10 shall not be interpreted to prevent Executive from engaging in
Minority Interest Passive Investments or any other activity permitted under
Subparagraph 2(b). This Paragraph 10 shall survive the termination of this
Agreement.
Notwithstanding anything to the contrary herein, the noncompetition provision of
this Paragraph 10 shall not apply if Executive’s employment terminates after a
Change in Control.
11.Conflicting Agreements. Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which he is a
party or is bound, and that he is not now subject to any covenants against
competition or similar covenants which would affect the performance of his
obligations hereunder.
12.Notices. All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and receipted for by the party addressee, on the date of such receipt or
(ii) if mailed by domestic certified or registered mail with postage prepaid, on
the third business day after the date postmarked. Address for notice for the
Company is as shown above, or as subsequently modified by written notice.
Address for notice for Executive is the address shown on the records of the
Company.





--------------------------------------------------------------------------------





13.Integration. This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties with respect to any related subject matter,
including without limitation the 2013 Agreement, provided, however, that the
Indemnification Agreement by and among the Company, BBLP and Executive of
March 10, 2013, as amended from time to time, shall remain in full force and
effect hereafter.
14.Assignment; Successors and Assigns, etc. Neither the Company nor Executive
may make any assignment of this Agreement or any interest herein, by operation
of law or otherwise, without the prior written consent of the other party;
provided that the Company may assign its rights under this Agreement without the
consent of Executive to a successor to substantially all of the business of the
Company in the event that the Company shall effect a reorganization, consolidate
with or merge into any other corporation, partnership, organization or other
entity, or transfer all or substantially all of its properties or assets to any
other corporation, partnership, organization or other entity. This Agreement
shall inure to the benefit of and be binding upon the Company and Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.
15.Miscellaneous. Headings herein are for convenience of reference only and
shall not define, limit or interpret the contents hereof.
16.Amendment. This Agreement may be amended, modified or supplemented by the
mutual consent of the parties in writing, but no oral amendment, modification or
supplement shall be effective.
17.Arbitration; Other Disputes. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered in any court having
jurisdiction. Notwithstanding the above, the Company shall be entitled to seek a
restraining order or injunction in any court of competent jurisdiction to
prevent any continuation of any violation of Paragraphs 7 or 10 hereof. In the
event that the Company terminates Executive’s employment for Cause under
Subparagraph 8(d)(i) and Executive only contention is that Cause did not exist,
then the Company’s only obligation shall be to submit such claim to arbitration
and the only issue before the arbitrator will be whether Executive was in fact
terminated for Cause. If the arbitrator determines that Executive was not
terminated for Cause by the Company, then the only remedies that the arbitrator
may award are the payments and benefits provided under Paragraph 8 or
Paragraph 9, whichever is applicable, and reasonable legal fees. If the
arbitrator finds that Executive was terminated for Cause, the arbitrator will be
without authority to award Executive anything, and the parties will each be
responsible for their own attorneys’ fees, and they will divide the costs of
arbitration equally. Furthermore, should a dispute occur concerning Executive’s
mental or physical capacity as described in Subparagraph 8(c), a doctor selected
by Executive and a doctor selected by the Company shall be entitled to examine
Executive. If the opinion of the Company’s doctor and Executive’s doctor
conflict, the Company’s doctor and Executive’s doctor shall together agree upon
a third doctor, whose opinion shall be binding. Notwithstanding the foregoing,
Executive shall be entitled to all reasonable legal and arbitration fees
incurred in obtaining or enforcing any right or benefit under this Agreement
(i) prior to a Change in Control, if Executive prevails on at least one material
issue in dispute, and (ii) on or





--------------------------------------------------------------------------------





after a Change in Control, except in cases involving frivolous or bad faith
claims initiated by Executive. This Paragraph 17 shall survive the termination
of this Agreement.
18.Litigation and Regulatory Cooperation. During and after Executive’s
employment, Executive shall reasonably cooperate with the Company in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company which relate to events or
occurrences that transpired while Executive was employed by the Company;
provided that such cooperation shall not materially and adversely affect
Executive or expose Executive to an increased probability of civil or criminal
litigation. Executive’s cooperation in connection with such claims or actions
shall include, without limitation, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after Executive’s employment, Executive
also shall cooperate fully with the Company in connection with any investigation
or review of any federal, state or local regulatory authority as any such
investigation or review relates to events or occurrences that transpired while
Executive was employed by the Company. The Company shall also provide Executive
with compensation on an hourly basis calculated at his final base compensation
rate for requested litigation and regulatory cooperation that occurs after his
termination of employment, and reimburse Executive for all costs and expenses
incurred in connection with his performance under this Paragraph 18, including,
without limitation, reasonable attorneys’ fees and costs.
19.Severability. If any provision of this Agreement shall to any extent be held
void or unenforceable (as to duration, scope, activity, subject or otherwise) by
a court of competent jurisdiction, such provision shall be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable. In such event, the
remainder of this Agreement (or the application of such provision to persons or
circumstances other than those in respect of which it is deemed to be void or
unenforceable) shall not be affected thereby. Each other provision of this
Agreement, unless specifically conditioned on the voided aspect of such
provision, shall remain valid and enforceable to the fullest extent permitted by
law; any other provisions of this Agreement that are specifically conditioned on
the voided aspect of such invalid provision shall also be deemed to be modified
so as to constitute a provision conforming as nearly as possible to the original
provision while still remaining valid and enforceable to the fullest extent
permitted by law.
20.Governing Law. This Agreement shall be construed and regulated in all
respects under the laws of the State of Delaware without reference to principles
of conflict of laws.
21.Section 409A.
(a)Anything in this Agreement to the contrary notwithstanding, if at the time of
Executive’s separation from service within the meaning of Section 409A of the
Code, the Company determines that Executive is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment
or benefit that Executive becomes entitled to under this Agreement on account of
Executive’s separation from service would be considered “non-qualified deferred
compensation” otherwise subject to the 20 percent additional tax imposed
pursuant to Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after Executive’s separation from service, or (B) Executive’s
death. If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment





--------------------------------------------------------------------------------





covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule.
(b)All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by Executive during
the time periods set forth in this Agreement. All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred. The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year (except for any lifetime or other aggregate limitation applicable
to medical expenses). Such right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.
(c)To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon Executive’s
termination of employment, then such payments or benefits shall be payable only
upon Executive’s “separation from service.” The determination of whether and
when a separation from service has occurred shall be made in accordance with the
presumptions set forth in Treasury Regulation Section 1.409A-1(h).
(d)The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.
(e)The Company makes no representation or warranty and shall have no liability
to Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.
22.Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.
23.Advisor’s Fees. The Company shall pay Executive’s reasonable advisor fees
(legal and tax) incurred in connection with the contemplation, preparation,
negotiation and execution of this Agreement up to a maximum of $25,000.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement is entered into as of the date and year first
above written.
BOSTON PROPERTIES, INC.
 
 
 
By:
/s/ Eric G. Kevorkian
 
Name:
Eric G. Kevorkian
 
Title:
Senior Vice President
 
 
 
 
 
 
 
/s/ Owen D. Thomas
 
Owen D. Thomas
 
 
 



        
    











--------------------------------------------------------------------------------





Exhibit A
Lehman Brothers Holdings Inc. Director





--------------------------------------------------------------------------------







Exhibit B
Release of Claims
In exchange for and as a condition to the post-employment benefits provided to
me contained in the Employment Agreement between the Company and me dated [Date]
(the “Employment Agreement”), I agree as follows:
I voluntarily release and forever discharge the Company, its affiliated and/or
related entities, its and their respective predecessors, successors and assigns,
its and their respective employee benefit plans and fiduciaries of such plans,
and the current and former officers, directors, shareholders (but solely in
their capacity as shareholders) and employees of each of the foregoing, and
except as to shareholders, in their official and personal capacities
(collectively referred to as the “Releasees”) generally from all claims,
demands, debts, damages and liabilities of every name and nature, known or
unknown (“Claims”), that, as of the date when I sign this Release of Claims, I
have, ever had, now claim to have or ever claimed to have had against any or all
of the Releasees relating to my employment by and separation from service with
the Company, including without limitation any claim of:
•
wrongful discharge;

•
breach of any employment, compensation or related contract with any of the
Releasees;

•
of retaliation or discrimination under federal, state or local law (including,
without limitation, Claims of age discrimination or retaliation under the Age
Discrimination in Employment Act, Claims of disability discrimination or
retaliation under the Americans with Disabilities Act, Claims of discrimination
or retaliation under Title VII of the Civil Rights Act of 1964 and Claims of
discrimination or retaliation under the fair employment practices laws of the
state or states in which I have been employed by the Company or its affiliates,
each as amended from time to time);

•
under any other federal or state statute (including, but not limited to, the
Employee Retirement Income Security Act of 1974, as amended);

•
of defamation or other torts;

•
of violation of public policy;

•
for wages, bonuses, incentive compensation, stock, stock options, vacation pay
or any other compensation or benefits, whether based on a statute or otherwise;
and

•
for damages or other remedies of any sort, including, without limitation,
compensatory damages, punitive damages, injunctive relief and attorney’s fees;

provided, however, that this Release of Claims shall not affect my rights as a
terminated employee as of the date of termination of employment under the
Company’s benefit and incentive plans and governing practices, including, but
not limited to, my stock options, restricted stock, LTIP Units, performance
awards, deferred compensation, employee stock purchase plans or my rights under
the Employment Agreement. This Release of Claims will also not release the
following claims: (a) any claim to enforce the Employment Agreement or for
breach of the





--------------------------------------------------------------------------------





Employment Agreement; (b) any claim for vested benefits pursuant to any Employee
Retirement Income Security Act (ERISA) plan or other employee benefit plan,
policy or arrangement in which I participate; (c) any claim for Workers’
Compensation benefits or COBRA benefits; (d) any right of indemnification or
contribution that I have pursuant to the Indemnification Agreement between the
Company and me dated March 10, 2013 or any successor thereto, or pursuant to the
Company’s Certificate of Incorporation, By-laws or other governance documents,
or (e) any right to coverage I may have under any insurance coverage maintained
by the Company or any of its affiliates, including without limitation directors
and officers coverage.
I further agree that I shall not seek or accept damages of any nature, other
equitable or legal remedies for my own benefit, attorney’s fees or costs from
any of the Releasees with respect to any Claim released hereunder.
I acknowledge that I have been advised to consult with an attorney before
signing this Release of Claims.
I further understand that I have been given an adequate opportunity, if I so
desired, to consider this Release of Claims for up to twenty-one (21) days
before deciding whether to sign it. If I signed this Release of Claims before
the expiration of that twenty-one (21) day period, I acknowledge that such
decision was entirely voluntary. I understand that for a period of seven (7)
days after I execute this Release of Claims I have the right to revoke it by a
written notice to be received by the General Counsel of the Company by the end
of that period. I also understand that this Release of Claims shall not be
effective or enforceable until the expiration of that period.
I represent and agree that I have carefully read and fully understand all of the
provisions of this Release of Claims and that I am voluntarily agreeing to such
provisions.
 
Owen D. Thomas
 
 
Date
 






